Case 4:19-cr-00303

USA-74-24B
(Rev. 05/01)

HOUSTON DIVISION

USAO Number: 2019R09949
Magistrate Number:

 

CRIMINAL INDICTMENT

Document 2. Filed on 04/25/19 in TXSD Page 1of1

1d 9 CR 303

CRIMINAL DOCKET

United States Courts
Southern District of Texas
FILED

APR 2.5 2019

 

Filed

 

 

UNITED STATES of AMERICA
VS.

Vabyw
ATTORNEYS:

RYAN K. PATRICK, U.S. ATTORNEY (713) 567-9000

 

Lisa Collins, AUSA (713) 567-9000

 

 

 

 

Appt'd Private
BERNARD ROBINSON, LJ L]
COREY BISHOP, AND oO Oo
LEONARD MURPHY Cy q
L] LI
L) L

 

 

Ct. 1: Interference with Commerce by Robbery [18 USC § 1951(a)]

CHARGE: Ct. 2: Using and Carrying a Firearm during and in Relation to a Crime of Violence [18 USC §§ 924(c)(1)(A)]

(TOTAL)
(COUNTS:)

 

(2)

 

 

 

 

PENALTY:

Ct. 1: : Up to 20 years imprisonment, a fine of not more than 250,000, up to 3 years SR and a 100 dollar special assessment.

Ct. 2: A mandatory minimum of 10 years imprisonment to run consecutive to the underlying count, up to 3 years SR and a

100 dollar special assessment.

of In Jail Corey Bishop, Leonard Murphy
[0n Bond

[_INo Arrest Bernard Robinson

NAME & ADDRESS
of Surety:

PROCEEDINGS:

 

 

 

 
